                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

HENRY LEE HERMAN                                                                  PETITIONER

V.                                                                    NO. 4:19-CV-107-DMB-RP

COMMISSIONER OF SOCIAL
SECURITY                                                                          DEFENDANT


                                              ORDER

       On August 7, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending that Henry Lee Herman’s motion to proceed in forma pauperis

be denied and that Herman be directed to pay the standard civil filing fee of $400.00 within

fourteen days. Doc. #5. On August 28, 2019, this Court adopted the Report and Recommendation,

directed Herman to pay the filing fee within fourteen days, and warned Herman that failure to pay

the filing fee would result in the dismissal of this case. Doc. #6.

       Herman has failed to pay the filing fee and his deadline to do so has long expired.

Accordingly, this case is DISMISSED without prejudice pursuant to Federal Rule of Civil

Procedure 41(b). See Jackson v. Tex. Bd. of Pardons & Paroles, 198 F. App’x 379, 380 (5th Cir.

2006) (affirming Rule 41(b) dismissal without prejudice for failure to pay filing fee as ordered).

A final judgment will issue separately.

       SO ORDERED, this 31st day of October, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
